EXHIBIT 10.1

ALCOA CORPORATION

 

NON-EMPLOYEE DIRECTOR Compensation Policy

 

Effective September 24, 2020

1.General.  This Non-Employee Director Compensation Policy (the “Policy”), sets
forth the cash and equity-based compensation that has been approved by the board
of directors (the “Board”) of Alcoa Corporation, a Delaware corporation (the
“Company”), as payable to eligible non-employee members of the Board
(“Non-Employee Directors”) commencing September 24, 2020. The cash and
equity-based compensation described in this Policy shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
Non-Employee Director who may be eligible to receive such compensation. This
Policy shall remain in effect until it is revised or rescinded by further action
of the Board.  

2.Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall be eligible to receive an
annual cash retainer of $120,000 for service on the Board. In addition, a
Non-Employee Director shall receive the following additional annual retainers,
as applicable:

Non-Employee Director Position

Additional Annual Cash Retainer Fee

Non-Executive Chairman Fee

$150,000

Audit Committee Chair Fee (includes Audit Committee Member Fee)

$27,500

Audit Committee Member Fee

$11,000

Compensation and Benefits Committee Chair Fee

$20,000

Other Committee Chair Fee

$16,500

 

(b) Payment of Retainers. The annual retainers described in Section 2(a) shall
be earned on a quarterly basis based on a calendar quarter and shall be paid by
the Company in arrears not later than the third business day following the end
of each calendar quarter (if not deferred by the Non-Employee Director in
accordance with subsection (c) hereof). In the event a Non-Employee Director
does not serve as a Non-Employee Director, or in the applicable positions
described in Section 2(a), for an entire calendar quarter, the retainer paid to
such Non-Employee Director shall be prorated for the portion of such calendar
quarter actually served as a Non-Employee Director, or in such positions, as
applicable.

(c) Deferral of Retainers. Non-Employee Directors may elect to defer payment of
all or a portion of the annual retainers described in Section 2(a) into
specified investment funds and/or into vested restricted share units for shares
of the Company’s common stock, which deferral will be made pursuant to the terms
of the Company’s 2016 Deferred Fee Plan for Directors, as may be amended from
time to time, or its successor plan (the “Deferred Fee Plan”). Unless otherwise
determined by the Board, any restricted share units will be granted under the
Alcoa Corporation 2016 Stock Incentive Plan or its successor plan (the “Equity
Plan”), on the date on which such retainer(s) would otherwise have been paid in
cash.

3.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below. The awards described below in paragraphs 3(a) and 3(b) shall be
granted under and shall be subject to the terms and provisions of the Equity
Plan and shall be granted subject to an award agreement in substantially the
same form approved by the Board

 

--------------------------------------------------------------------------------

 

on or prior to the grant date, setting forth the terms of the award, consistent
with the Equity Plan. For purposes of this Section 3, the number of shares
subject to any restricted share unit award will be determined by dividing the
grant date dollar value specified under subsection (a) or (b) hereof by the Fair
Market Value (as defined in the Equity Plan) of a share of the Company’s common
stock on the grant date.

(a) Annual Equity Award. A person who is a Non-Employee Director immediately
following each annual meeting of the Company’s stockholders and who will
continue to serve as a Non-Employee Director following such annual meeting shall
be automatically granted, on the second market trading day following the date of
each such annual meeting, a restricted share unit award with a grant date value
equal to $150,000 (the “Annual Equity Award”). The Annual Equity Award shall
vest on the earlier of the first anniversary date of the grant date or the date
of the Company’s next subsequent annual meeting of stockholders following the
grant date.

(b) Pro-Rated Annual Equity Award. On the date of a person’s initial appointment
as a Non-Employee Director (or, if such date is not a market trading day, the
first market trading day thereafter), and provided such person has not otherwise
received an Annual Equity Award for the relevant year under Section 3(a), the
Non-Employee Director shall be automatically granted a restricted share unit
award with a grant date value equal to $150,000 multiplied by a fraction, the
numerator of which is 365 less the number of days that have elapsed since the
date of the Company’s last annual meeting of stockholders and the Non-Employee
Director’s date of initial appointment, and the denominator of which is 365 (the
“Pro-Rated Award”). The Pro-Rated Award shall vest on the date of the Company’s
next subsequent annual meeting of stockholders following the date of the
Non-Employee Director’s appointment to the Board.

(c) Deferral of Equity Award. Payment of the Annual Equity Award or any
Pro-Rated Award will be deferred until the Non-Employee Director’s separation
from service, in accordance with the terms of the Deferred Fee Plan, unless
otherwise required by applicable laws.

4.Stock Ownership Guideline. Non-Employee Directors are required to attain
ownership of at least $750,000 in the Company’s common stock and maintain such
ownership until retirement from the Board.

5.Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion, provided that no such action that would materially and adversely
impact the rights with respect to annual retainers payable in the fiscal quarter
during which a Non-Employee Director is then performing services shall be
effective without the consent of the affected Non-Employee Director.  

- 2 -